Citation Nr: 9934319	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  94-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the claimant's discharge was under other than 
honorable conditions so as to preclude entitlement to 
Department of Veterans Affairs (VA) benefits, other than 
health care benefits under Chapter XVII of the United States 
Code.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant had active service from June 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 decision by the VA 
Regional Office (RO) in Lincoln, Nebraska.

The appeal was remanded by the Board in February 1996. 


FINDINGS OF FACT

1.  The appellant was discharged under other than honorable 
conditions after being absent without leave on six different 
occasions totaling 110 days.

2.  The appellant's length and character of service cannot be 
characterized as honest, faithful, and meritorious and a 
benefit to the nation, and there is no evidence that the 
appellant was insane during his period of active service.


CONCLUSION OF LAW

The appellant was discharged from active service in February 
1972 because of willful and persistent misconduct in the form 
of continued absences without leave.  38 U.S.C.A. §§ 101, 
5303 (West 1991); 38 C.F.R. § 3.12 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  "The term veteran means a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2).  A discharge issued 
under honorable conditions is binding on VA.  38 C.F.R. 
§ 3.12(a).  A discharge or release from service under one of 
the conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).  A discharge or release because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  Willful 
and persistent misconduct includes a discharge under other 
than honorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  Id.  

"Generally, a decision by a service-department discharge 
review board to upgrade a person's discharge to honorable or 
general is sufficient to set aside any bar to VA benefits 
except a discharge pursuant to a general court-martial.  
D'Amico v. West, 12 Vet. App. 264, 266 (1999).  An upgrade 
under the special discharge review program that became 
effective, April 5, 1977, is an exception to this rule.  
D'Amico at 67.  For the upgrade to entitle a person to VA 
compensation or pension benefits it must have been based on a 
case-by-case review.  Id.  Following an upgrade by a special 
discharge review program a second separate determination must 
be made and if that decision is "not favorable, the person 
would not be entitled to VA benefits, except for Chapter XVII 
health-care treatment."  Id.  

In June 1977 a special discharge review program  upgraded the 
appellant's discharge from under conditions other than 
honorable to general.  However, a September 1978 letter to 
the appellant advised him that the previous upgrading of his 
discharge had been rereviewed by the Army Discharge Review 
Board as required by Public Law 95-1126.  As a result of the 
review it was determined that he did not qualify for 
upgrading under the new uniform standards for discharge 
review.  Accordingly, his upgraded discharge was not 
affirmed.  The appellant was notified that this did not 
change or modify the upgraded discharge, but he would not be 
able to use that discharge to qualify for VA benefits.  Since 
the "second decision" was not favorable to the appellant, the 
service characterization of his discharge continues to be 
under conditions other than honorable for VA purposes.  
38 C.F.R. § 3.12(f)(g)(h).

The appellant's DD Form 214 reflects that he had 110 days of 
absence without leave including from February 10 through 14, 
1971, April 2 through 7, 1971, April 8 through May 15, 1971, 
September 26 through October 17, 1971, October 27 through 
November 21, 1971, and February 8 through 22, 1972.  In 
October 1971 the appellant was charged with the September 26 
through October 18, 1971, and October 27 through November 22, 
1971, absences without leave.  These charges were pending 
when the appellant requested discharge for the good of the 
service in January 1972.

The appellant has asserted that the absences were related to 
his health.  The Board has reviewed the appellant's service 
medical records.  Initially, it is observed that there is no 
indication that the appellant was insane at the time of any 
of the absences.  His medical records reflect that he was 
receiving military medical care.  For example in February 
1971 the appellant was receiving care related to orthopedic 
complaints.  A February 8, 1971, medical record reflects that 
the appellant's main complaint about medical care was not 
that the service would not operate on him, but that they 
would not send him to Nebraska for a month to be cared for by 
a chiropractor.

There is no evidence of record that indicates that the 
appellant's absences without leave were other than as a 
result of his own willful misconduct, noting that the record 
reflects that medical was available and being provided to him 
by the military.  Further, the evidence supports a finding 
that the appellant's discharge did occur as a result of the 
appellant's absences without leave, noting that charges 
relating to his absences were pending at the time of his 
discharge.  With consideration that the appellant's absences 
without leave totaled 110 days and occurred on 6 different 
occasions, the Board concludes that this misconduct was 
persistent.  Further, in light of the appellant's total 
service consisting of approximately 20 months, the Board 
concludes that absences without leave totaling 110 days and 
occurring on 6 different occasions do not constitute a minor 
offense.  In this regard, Winter v. Principi, 4 Vet. App. 29 
(1993) found that 32 days of absence without leave out of 176 
days total service equaled severe misconduct and by analogy 
persistent misconduct.  On the basis of the above analysis, 
the record reflects that the appellant's discharge from 
service was due to willful and persistent misconduct that was 
not a minor offense and the evidence does not indicate that 
the appellant's service was otherwise honest, faithful and 
meritorious.  Neither is it shown that the appellant was 
insane during any of the absences without leave.  
Accordingly, the appellant's discharge was under conditions 
other than honorable and he has not, by a preponderance of 
the evidence, attained the status of appellant.  38 C.F.R. 
§ 3.12(d); Holmes, D'Amico.


ORDER

The character of the appellant's discharge from service 
constitutes a bar to VA benefits, exclusive of health care 
under Chapter XVII, Title 38 United States Code.  The appeal 
is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

